Citation Nr: 1310101	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-46 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's degenerative arthritis of the left acromioclavicular joint with impingement of the rotator cuff and SLAP injury had its onset in service. sustained a left shoulder injury during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, degenerative arthritis of the left acromioclavicular joint with impingement of the rotator cuff and SLAP injury was incurred in service.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the left shoulder disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service treatment records show that the Veteran suffered a contusion to the left shoulder in July 1986.  The treatment record indicates that the Veteran suffered from limitation of motion of the arm.  The examiner noted pain and tenderness in the shoulder.  

Post-service treatment records indicate complaints of left shoulder pain in October 2006.  A January 2007 treatment note reflects the Veteran suffered from pain found behind the left scapula.  It was noted that the Veteran was taking ibuprofen to relieve the pain.  The Veteran's Magnetic Resonance Imaging results from February 2007 reflect that he suffered from degenerative changes of the acromioclavicular joint, impingement without a rotator cuff tear and a SLAP injury.  In a March 2007 physical rehabilitation treatment record, the therapist reported that minimal pain was shown in the left shoulder during abduction.  However, intermittent pain was found on the left shoulder when resistance was given.  

The Veteran was afforded a VA examination in January 2008.  The Veteran reported limitation of motion of his left shoulder.  He stated that he suffered from pain when lifting his arm and that he self medicated to relieve the pain.  Upon examination, the Veteran was diagnosed with degenerative joint disease of the left acromioclavicular joint with impingement and SLAP injury.  In a May 2008 medical opinion, the examiner opined it was less likely as not that he Veteran's degenerative joint disease of the left acromioclavicular joint with impingement and SLAP injury is the same condition as his left shoulder contusion in 1986.  The examiner indicated that his opinion was based on a review of the Veteran's service treatment records from July 1986 and May 1995, which discussed the Veteran's right shoulder, and a VA treatment record from March 2007, which indicated that his left shoulder pain started in either September 2006 or October 2006.  

Based on the evidence presented, the Board finds that a current disability has been established.  A VA examiner diagnosed the Veteran with degenerative joint disease of the left acromioclavicular joint with impingement and SLAP injury.  An in-service injury has also been established.  The service treatment records show a July 1986 left shoulder injury.  The Veteran only need establish a nexus between the current left shoulder disorder and the in-service injury.

The Board finds that the required nexus has been established in this case.  A showing of a recurrent condition can serve to satisfy the requirement for a nexus between an in-service event and a current chronic disability.  Here, the Veteran has competently and credibly reported that he suffers from shoulder pain which has persisted since service.  In addition, lay statements from several individuals who served on active duty with the Veteran's corroborate his report of having left shoulder pain while in service and the condition has continued since separation.  The testimony from the Veteran and the statements from his friends are credible and competent.  See Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(a) (2012).

Although a VA examiner has opined that the Veteran's current degenerative joint disease is not related to the in-service incident, his opinion is inadequate because it was not supported with a rationale.  Also, the basis for the examiner's conclusion does not account for the Veteran's competent, credible and probative accounts of left shoulder pain, to include onset and recurrence since separation.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In light of the inadequate VA medical nexus opinion, the Board is left only with the competent and credible lay reports from the Veteran and his friends of a recurrent left shoulder symptoms since his injury in service.  In this instant case, the statements are sufficient to establish a nexus.  See 38 C.F.R. § 3.303(a); Jandreau.  

For these reasons, and in resolving all doubt in the Veteran's favor, service connection is warranted for left shoulder degenerative joint disease.


ORDER

Service connection for degenerative arthritis of the left acromioclavicular joint with impingement of the rotator cuff and SLAP injury is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


